Azor v City of New York (2016 NY Slip Op 01440)





Azor v City of New York


2016 NY Slip Op 01440


Decided on March 1, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 1, 2016

Acosta, J.P., Renwick, Andrias, Moskowitz, JJ.


358 21026/13

[*1]Jean Azor, Plaintiff-Appellant,
vCity of New York, et al., Defendants-Respondents.


Tracie A. Sundack & Associates, L.L.C., White Plains (Albert Pizzirusso of counsel), for appellant.
Zachary W. Carter, Corporation Counsel, New York (Richard Dearing of counsel), for respondents.

Order, Supreme Court, Bronx County (Mitchell J. Danziger, J.), entered on or about September 5, 2014, which granted defendants' motion to dismiss the complaint, unanimously affirmed, without costs.
Plaintiff's claim for alleged civil rights violations during disciplinary hearing proceedings, under 42 USC § 1983, is barred by the three-year statute of limitations (see  CPLR 214[5]; Owens v Okure , 488 U.S. 235, 250 [1989]; 423 S. Salina St. v City of Syracuse , 68 NY2d 474, 486 [1986], cert denied 481 U.S. 1008 [1987]). Plaintiff's time to commence the section 1983 action began to accrue on the date of the disciplinary hearing determination, as it impliedly challenged the conditions of his confinement, namely, punitive segregation, and not the fact or duration of his confinement (see Jenkins v Haubert , 179 F3d 19 [2d Cir 1999]; cf. Edwards v Balisok , 520 U.S. 641 [1997]; Heck v Humphrey , 512 U.S. 477 [1994]). That plaintiff was a pretrial detainee, at the time, does not bring this claim outside of the purview of Jenkins .
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MARCH 1, 2016
CLERK